Citation Nr: 1506441	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  10-20 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bladder cancer.   

2.  Entitlement to service connection for hypertension.   

3.  Entitlement to service connection for a neck disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran had active service from December 1961 to September 1965 and from June 1968 to June 1970.  He also had additional service in the Arkansas National Guard.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, that denied the claims for service connection.  

The Board notes that in February 2011, the Veteran withdrew his request for a Board hearing.

The issues of entitlement to service connection for atrial fibrillation, enlarged prostate, and soft tissue sarcoma have been raised by the record.  See the May 2010 VA Form 9.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Review of the record shows that the Veteran served in the Arkansas National Guard from 1970 to October 1996, but the periods of active duty for training (ACDUTRA) and/or inactive duty for training (INACDUTRA) have not been verified.  This should be done.  The Veteran relates the claimed disabilities to injuries and/or disability during his National Guard service.  See the Veteran's June 2008 statement and the May 2010 VA Form 9. 

Only service department records can establish if and when a person was serving on active duty, ACDUTRA, and/or INACDUTRA.  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Given the governing legal authority set forth above, a remand is necessary to verify the Veteran's National Guard service dates.

Accordingly, the case is REMANDED for the following action:

1.  Verify the dates and locations of the Veteran's periods of active duty for training (ACDUTRA) and/or inactive duty for training (INACDUTRA) with the Arkansas National Guard.  

2.  Readjudicate the service connection issues remaining on appeal in light of all of the evidence of record.  Service connection based upon ACDUTRA or INACDUTRA service should be considered in addition to active duty service.  If any benefit remains denied, the Veteran should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).





